
	
		II
		111th CONGRESS
		2d Session
		S. 4056
		IN THE SENATE OF THE UNITED STATES
		
			December 22, 2010
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit the
		  disclosure of certain tax return information for the purpose of missing or
		  exploited children investigations.
	
	
		1.Disclosure of certain return
			 information relating to missing or exploited children investigations
			(a)In
			 generalClause (i) of section 6103(i)(1)(A) of the Internal
			 Revenue Code of 1986 is amended by inserting or pertaining to the case
			 of a missing or exploited child, after may be a
			 party,.
			(b)Disclosure to
			 State and local law enforcement agenciesParagraph (1) of section
			 6103(i) of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new subparagraph:
				
					(C)Disclosure to
				State and local law enforcement agencies in the case of matters pertaining to a
				missing or exploited childThe head of any Federal agency may
				disclose any return or return information obtained under subparagraph (A) to
				officers and employees of any State or local law enforcement agency but only if
				such State or local law enforcement agency is part of a team or task force with
				the Federal agency in the investigation pertaining to a missing or exploited
				child and such information is disclosed only to such officers and employees who
				are personally and directly engaged in such
				investigation.
					.
			(c)Conforming
			 amendments
				(1)Clause (iii) of
			 section 6103(i)(1)(A) of the Internal Revenue Code of 1986 is amended by
			 inserting or to such a case of a missing or exploited child,
			 after may be a party,.
				(2)Clause (iii) of
			 section 6103(i)(1)(B) of such Code is amended by inserting (or any
			 criminal investigation or proceeding, in the case of a matter relating to a
			 missing or exploited child) after concerning such
			 act.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 disclosures made after the date of the enactment of this Act.
			
